            Case 1:20-cv-01630-JEB Document 45 Filed 08/06/20 Page 1 of 1
Laurie Edelstein
415 365 6770 direct
415 365 6670 fax
ledelstein@steptoe.com

One Market Plaza
Spear Tower, Suite 3900
San Francisco, CA 94105
415 365 6700 main
www.steptoe.com


August 6, 2020

The Honorable James E. Boasberg
United States District Court Judge
U.S. District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington, D.C. 20001

                  Re:     Whitman-Walker Clinic, Inc. et al. v. U.S. Dep’t of Health & Human
                          Servs., et al., No. 1:20-cv-01630-JEB (D.D.C.)

Dear Judge Boasberg,

        Lambda Legal Defense and Education Fund, Inc. and Steptoe & Johnson LLP represent
the plaintiffs in the above-referenced matter. We write to clarify a response provided to the
Court during the hearing on Monday, August 3, 2020 on plaintiffs’ motion for preliminary
injunction.

        The Court inquired whether plaintiffs’ challenge to the elimination of “sex stereotyping”
from the definition of “on the basis of sex” was based on the same arguments as their challenge
to the elimination of “gender identity” and also whether plaintiffs’ challenges rise and fall
together. Counsel for plaintiffs responded “yes” to the Court’s questions because the flaws that
permeated the rulemaking process with respect to the elimination of “gender identity” apply
equally to the elimination of “sex stereotyping.” However, with respect to whether plaintiffs’
challenges rise and fall together, to the extent relevant, defendants’ arguments concerning
Franciscan Alliance’s vacatur of “gender identity” from the definition of “on the basis of sex” in
the 2016 Final Rule – which plaintiffs maintain is a legal nullity in light of Bostock – do not
apply to the elimination of “sex stereotyping.” Franciscan Alliance did not address or vacate
“sex stereotyping” from the definition of “on the basis of sex” in the 2016 Final Rule.

                                              Respectfully submitted,


                                              Laurie Edelstein
                                              Steptoe & Johnson LLP


                                              Omar Gonzalez-Pagan
                                              Lambda Legal Defense and Education Fund, Inc.

cc:      All Counsel of Record
